Citation Nr: 1735982	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-08 397	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for posttraumatic stress disorder.  

2.  Entitlement to service connection for a back disability.   

3.  Entitlement to an increased evaluation for service-connected right knee tendonitis with laxity and instability.  

4.  Entitlement to an increased evaluation for service-connected right knee tendonitis with limited flexion.  

5.  Entitlement to an increased evaluation for heat stroke.  


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to July 1997 and April 2001 to July 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).

The April 2011 rating decision also addressed the claims of entitlement to service connection for bipolar and panic disorders for which the Veteran perfected his appeal.  However, these claims were granted by an April 2017 rating decision, as such, the Board does not have jurisdiction over these claims and the issues are as noted on the cover page.  


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M.E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


